Citation Nr: 0427124	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 14, 1999, 
for the grant of a 40 percent disability rating for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

Records in the claims file reflect that the veteran had 
periods of active duty and active duty for training during 
service in the National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO), which awarded a 40 percent 
disability rating for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  In September 
1999, the veteran filed a notice of disagreement with the 
effective date assigned for the 40 percent rating.  After 
receiving a statement of the case in April 2000, the veteran 
perfected her appeal to the Board by timely filing a 
substantive appeal in May 2000.  

A hearing at which the veteran testified was conducted at the 
RO in October 2000.  


FINDINGS OF FACT

1.  A September 1999 rating decision awarded a 40 percent 
rating for the veteran's degenerative disc disease of the 
lumbar spine, effective June 14, 1999.  

2.  The competent evidence does not show that the veteran's 
degenerative disc disease of the lumbar spine was manifested 
by symptomatology that warranted a 40 percent rating prior to 
June 14, 1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 14, 1999, 
for the award of a 40 percent rating for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, Part 4, 
Diagnostic Codes 5292, 5393 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The April 2000 statement of the case, along with the January 
2001 and April 2004 supplemental statements of the case, 
advised the veteran of the laws and regulations pertaining to 
her claim of entitlement to an effective date earlier than 
June 14, 1999, for the award of a 40 percent disability 
rating for degenerative disc disease of the lumbar spine.  
Those documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial of her 
claim.  She was specifically informed that entitlement to an 
effective date earlier than June 14, 1999, for the award of a 
40 percent rating for degenerative disc disease of the lumbar 
spine was being denied because the evidence did not show that 
her lumbar spine disability met the criteria for a 40 percent 
rating prior to June 14, 1999.  The statement of the case and 
the supplemental statements of the case made it clear to the 
veteran that in order to prevail on her claim, she needed to 
present medical evidence establishing that she met this 
criteria prior to June 14, 1999.  The RO sent a letter to the 
veteran dated in October 2003 that informed her as to what 
action she needed to take and what action the RO would take 
on her claim.  Accordingly, the requirements regarding the 
duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, 18 Vet. App. 118 (2004).  However, the Board notes 
that following the October 2003 VA letter to the veteran that 
informed her of the requirements of establishing entitlement 
to an earlier effective date for the assignment of a 40 
percent rating for degenerative disc disease of the lumbar 
spine, and her and VA's responsibilities in the claims 
process, the claim was subsequently reviewed again by the RO.  
The veteran was then given another opportunity to submit 
additional evidence or argument.  Neither the veteran or her 
representative submitted any additional evidence, or 
identified any source from whom records could be obtained.  
In fact, the veteran indicated in a May 2004 statement that 
there was no additional evidence to submit.  Additionally, 
the veteran presented testimony concerning her claim at an 
October 2000 Regional Office hearing.  Under these 
circumstances, the Board considers the lack of notice prior 
to the initial decision by the RO in this case, was not 
prejudicial to the veteran.  Neither she nor her 
representative submitted any additional evidence, or 
identified any source from whom evidence could be obtained.  
Under these circumstances, the Board considers the lack of 
notice prior to the initial decision by the RO in this case, 
was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's claims file has 
been carefully and thoroughly reviewed.  It is apparent that 
no additional evidentiary development is warranted since the 
file contains her service and postservice medical records, 
along with the statements and contentions with regard to her 
claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 2002); 38 C.F.R. § 3.400(a) (2003).  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability ratings 
are determined by the application of VA's SCHEDULE FOR RATING 
DISABILITIES (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Because the veteran's 
claim involves evaluation of the degree of disability 
attributable to her lumbar spine prior to June 1999, the 
disability must be assessed under the rating criteria that 
were effective prior to June 14, 1999, the date that a 40 
percent rating was made effective for degenerative disc 
disease of the lumbar spine.  

When evaluating the lumbar spine under that criteria for 
intervertebral disc syndrome, a 60 percent rating is assigned 
if the condition is pronounced, as manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief.  If intervertebral disc syndrome is 
severe, with symptomatology indicating recurring attacks with 
intermittent relief, a 40 percent rating is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent rating is assigned, and if 
the condition is mild , a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

When evaluating the lumbar spine under the criteria for 
limitation of motion, a 10 percent rating is granted for 
slightly limited motion of the lumbar spine.  A higher rating 
of 20 percent is not warranted unless there is a moderate 
limitation of motion of the lumbar spine.  A rating of 40 
percent is assigned where there is severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  



Evidence

The veteran contends that the award of a 40 percent rating 
for her service-connected degenerative disc disease of the 
lumbar spine should have been made effective prior to June 
14, 1999, because the disability has been manifested by 
symptomatology that met the criteria for a 40 percent rating 
since she filed her claim of entitlement to service 
connection for a low back disorder in November 1994.  

Private medical records dated from 1989 to 1997 show that X-
rays of the lumbar spine in July 1990 revealed narrowing at 
the L1-L2, L2-L3, and L4-L5 disc spaces, with the narrowing 
at the upper levels possibly due to degenerative changes or 
trauma, or both.  An August 1990 MRI of the lumbar spine 
revealed anterior osteophytes at L1-L2 and a focal small 
herniated nucleus pulposus at L4-L5 in the midline, without 
radiographic evidence of significance.  An April 1994 record 
noted that the veteran was treated for a complaint of back 
pain that was considered a continuation of a chronic low pain 
with nerve pressure.  In November 1994, she was seen for a 
complaint of low back pain.  A July 1995 record indicated a 
complaint of upper and lower back pains, without any 
reference to low back findings.  

In a November 14, 1994, statement, T. H. Wortham, M. D., 
indicated that the veteran reported a history of low back 
pain for years, due to previous falls and re-injury in June 
1994, when, while exiting a truck in the darkness, she missed 
the step and fell five or six feet, injuring her knee, left 
elbow, neck, and low back, and requiring hospitalization.  It 
was noted that the veteran stated that X-rays taken during 
the June 1994 hospitalization had shown marked osteophyte 
formation plus some narrowing of L1, L2, L4, and L5, which 
had been interpreted as suggesting old disc disease.  The 
physician noted that the veteran reported her back continued 
to trouble her, with intermittent pain running into both legs 
but mainly into the left leg, and that physical examination 
revealed diminished motion in the low back, no muscle spasms, 
and considerable pain with full range of motion activity.  
The physician indicated in a November 23, 1994, statement 
that the veteran had injured her neck and low back in fall 
the past summer, and had received physiotherapy, muscle 
relaxants, and pain medicines over the past several months, 
which had achieved modest improvement but left her with 
considerable pain in the neck and back that prevented her 
from performing normal duty.  He recommended that she be 
placed on light duty.  

A December 1994 VA medical examination report noted that the 
veteran provided a history of episodic low back pain for 
several years, which she described as a nagging discomfort 
that was present about 90 percent of the time.  No findings 
of any low back disability was reported, and the examination 
diagnosis was episodic low back pain by history with normal 
examination.  X-rays of the lumbar spine at the time revealed 
marginal osteophyte formation at the L1-L2 level and minimal 
osteopenia.  

In a January 1996 statement, Dr. Wortham indicated that the 
veteran had no complaints pertaining to her low back.  

At a March 1996 VA medical examination, the veteran reported 
low back pain that was aggravated on excessive bending, 
stooping, lifting, or twisting.  She described some leg 
numbness but no direct history of radicular pain.  Physical 
examination noted that, in a standing position, the veteran's 
iliac crest was level, and that lumbosacral lordosis was 
normal.  The veteran was able to bend forward to the extent 
that the fingertips were at the upper tibia.  Extension was 
to neutral.  Right and left lateral bending were to 18 
degrees each.  Gait was normal.  The veteran was able to walk 
on her heels and toes.  X-rays of the lumbar spine noted 
marked degenerative change at the disk between L1 and L2, and 
marked sclerosis in the vertebral bodies with spurring 
anteriorly.  The examiner opined that the degenerative disk 
between L1and L2 was causing the veteran's complaint of pain.  

VA treatment records include a May 17, 1996, record that 
noted the veteran's complaint of some low back pain.  
Subsequently dated VA treatment records do not specifically 
refer to treatment for the lumbar spine condition.  

A VA spine examination was conducted in June 1999, at which 
time the veteran stated that her lumbar spine pain was 
brought on by bending or squatting.  She rated the worse pain 
experienced at a level of 10, with day-to-day pain with 
activity at a level of 9.  She reported that she only did 
house care, and that she would develop radiating pain into 
the right buttock or opposite side from across the 
lumbosacral interval.  She indicated that sitting for 20 
minutes required her to move because of back pain and 
stiffness, and that standing for 20 minutes required her to 
sit to relieve back distress.  She stated that stair climbing 
and hill climbing caused back pain, and that she experienced 
episodes of catching pain in the back, but that she had not 
required hospitalization for her back.  She described being 
bedfast 2-3 times a year for 3-4 days due to her back.  She 
indicated that she was off her feet 3-4 hours on a daily 
basis due to her back condition, and, at night, she 
experienced pain and tingling in her right foot.  

On physical examination, the pelvis was level, and the 
midline was straight.  Forward flexion was to 75 degrees, 
with back pain beginning at 40 degrees.  Side bending 
revealed pain at the completion of 35-40 degrees both to the 
right and left side.  Extension was to 20 degrees and 
produced pain in the lumbosacral interval, which was the 
interval that she expressed pain in the other ranges.  She 
was able to heel walk without evidence of muscle weakness.  
In the sitting position, her reflexes responded 
physiologically.  Straight leg raising in the sitting 
position produced pain in the left knee.  She did not 
describe a radicular pain. With the veteran supine, sensory 
evaluation revealed no sensory defects.  X-rays revealed 
osteophyte formation between L1 and L2 with some attempt at 
bridging, a mild deviation with the concavity to the right, 
and a small spur on the superior aspect of the body of L4.  
The diagnoses were degenerative discopathy with osteophyte 
formation at L1-L2 with anterior herniated nucleus pulposus, 
and focal small herniated nucleus pulposus at L5 without 
evidence of significance.  The examiner reported the 
following observations regarding the veteran's low back 
disability: range of motion testing for the lumbar spine was 
performed with maximum effort; the onset of pain, although 
present, permit the veteran to go to the end points of the 
ranges; there was no instability; end point of movement was 
checked by pain and tightness of musculo-ligamentous 
structures; the veteran's history suggested fatigability and 
lack of endurance due to pain, based on the veteran's 
history, the veteran would not be capable of rapid 
coordinated movements according to her description of her 
limitations; and there was no swelling, deformity, or atrophy 
of disuse.  The examine opined that interference of 
locomotion and weight-bearing appeared to be due to the left 
knee joint and not due to the back.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that she is entitled to an earlier effective date for the 
assignment of a 40 percent rating for degenerative disc 
disease of the lumbar spine.  While the evidence dated prior 
to the June 1999 VA spine examination shows that the veteran 
had degenerative disc disease in her lumbar spine that 
produced pain and limitation of motion in the lumbar spine, 
none of that evidence demonstrates that her low back 
disability was manifested by severe intervertebral disc 
syndrome, with symptomatology indicating recurring attacks 
with intermittent relief, or severe limitation of motion of 
the lumbar spine.  

Since the date of receipt of her original claim for service 
connection (November 28, 1994) precedes the ascertainable 
date on which the criteria for a 40 percent rating was met 
(the June 14, 1999, VA examination), the "general rule" 
applies and, therefore, the effective date of the veteran's 
claim is governed by the later of the date of increase or the 
date the claim is received.  Here the later date is the date 
of the increase, June 14, 1999.  Thus, the applicable law and 
regulations provide that an effective date of June 14, 1999 
(and no earlier) is warranted for the assignment of a 40 
percent rating for degenerative disc disease of the lumbar 
spine.  Because the preponderance of the evidence is against 
the veteran's claim for an earlier effective date for the 
award of the 40 percent rating for degenerative disc disease 
of the lumbar spine, the provisions of 38 U.S.C.A. § 5107, 
which mandate resolution of reasonable doubt in favor of the 
claimant when the evidence is in equipoise, are not 
applicable.  

While the veteran has offered her own arguments and testimony 
to the effect that she believes the medical evidence 
establishes that a 40 percent rating should have be awarded 
for her service-connected low back disability prior to June 
14, 1999, she has not shown, nor claimed, that she is a 
medical expert, capable of rendering medical opinions.  
Therefore, her opinion is insufficient to demonstrate that an 
earlier effective date for the assignment of a 40 percent 
rating for degenerative disc disease of the lumbar spine is 
warranted.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  


ORDER

An effective date earlier than June 14, 1999, for the grant 
of a 40 percent disability rating for degenerative disc 
disease of the lumbar spine is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



